STAUBER, Judge
(dissenting).
I respectfully dissent from the majority’s conclusion that the search warrant was supported by probable cause.
It is well settled that a search warrant may not be issued absent a finding of probable cause. U.S. Const, amend. IV; Minn. Const, art. I, § 10. To determine whether probable cause exists, a judge must look at the totality of the circumstances and “ ‘make a practical, common sense decision whether, given all the circumstances set forth in the affidavit before him ... there is a fair probability that contraband or evidence of a crime will be found in a particular place.’ ” State v. Wiley, 366 N.W.2d 265, 268 (Minn.1985) (quoting Illinois v. Gates, 462 U.S. 213, 238, 103 S.Ct. 2317, 2332, 76 L.Ed.2d 527 (1983)). “When the request of the court is for the issuance of a warrant to search a particular location, there must be specific facts to establish a direct connection between the alleged criminal activity and the site to be searched.” State v. Souto, 578 N.W.2d 744, 749 (Minn.1998) (emphasis added). The nexus between the crime and the place to be searched is clear where direct information connects an item to a location. See State v. Cavegn, 356 N.W.2d 671, 674 (Minn.1984) (stating that nexus is clearer that drugs would be found in apartment where there is direct infoi'mation that a di’ug sale occurred there).
Hex-e, the seai'ch-warrant affidavit established that respondent was allegedly making terroiistic threats and that he flashed a handgun. The search-warrant affidavit also established that a CRI saw i'espondent with a handgun in the past. Finally, the affidavit established an address at which respondent resides. There *495is, however, nothing linking the gun to that address. There is no evidence that anyone either saw a gun at the address or that respondent went to that address immediately after the alleged terroristic threats incident occurred. Moreover, there is no evidence that respondent told anyone that he kept a gun at the residence. There is simply no evidence directly connecting the gun to respondent’s residence.
The majority concludes that the connection or “nexus” is established by a reasonable and common sense inference that respondent would keep the gun at his residence. I agree that a judge may “draw common-sense and reasonable inferences from the facts and circumstances set forth in the affidavit.” State v. Brennan, 674 N.W.2d 200, 204 (Minn.App.2004) (quotation omitted), review denied (Minn. Apr. 20, 2004). But, the law requires more than an inference to support a nexus between the alleged crime and the place to be searched. In other words, there must be something significant “connecting” the alleged criminal activity and the site to be searched. See Souto, 578 N.W.2d at 749 (stating that there must be a “direct connection” between the alleged criminal activity and the site to be searched). If all that is needed to search a location is a reasonable inference, we defeat the probable cause requirement of the search warrant. Law enforcement would simply need to establish that an offender possessed a particular item, identify his or her residence, and conclude that it is “common sense and reasonable” to infer that the offender would keep that item at his or her residence. While it may be reasonable to infer that people keep many things at their residence, such an inference is not a “direct connection,” which is what the law requires to issue a search warrant. See id. It is just as easy to infer that a person, particularly a person not authorized to possess a weapon, would not keep a weapon at his or her home. Therefore, because this direct connection, or nexus, between the alleged crime and the place to be searched is missing from this search-warrant affidavit, I would affirm the district court’s conclusion that the search warrant lacked probable cause.